J-S05024-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

FRANKIE WILLIE MAINES,

                            Appellant                   No. 584 MDA 2015


                     Appeal from the Order March 27, 2015
                In the Court of Common Pleas of Centre County
              Criminal Division at No(s): CP-14-CR-0001399-2014


BEFORE: BENDER, P.J.E., SHOGAN, and PLATT,* JJ.

JUDGMENT ORDER BY SHOGAN, J.:                          FILED MARCH 16, 2016

       Appellant, Frankie Willie Maines, brings this interlocutory appeal from

the order of the Court of Common Pleas of Centre County that denied her

motion to bar retrial on double jeopardy grounds after the trial court granted

a mistrial.   Order, 1/6/15.       We may exercise jurisdiction over this appeal

only to the extent that the order denying Appellant’s pretrial motion qualifies

as a collateral order under Pa.R.A.P. 313.

       To establish whether a motion to dismiss on double jeopardy
       grounds qualifies as a collateral order, trial courts must now,
       inter alia, satisfy [Pa.R.Crim.P.] 587(B)(3), (4), (5), and (6).
       Subsection (B)(3) requires the trial court, following a hearing, to
       enter on the record a statement of findings of fact and
       conclusions of law and its disposition of the double jeopardy
       motion. Subsection (B)(4) requires the trial court to render a
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S05024-16


       specific finding on frivolousness in the event the court denies the
       double jeopardy motion. Subsection (B)(5) requires the trial
       court, if it finds frivolous the double jeopardy motion, to inform
       on the record a defendant of his or her right to petition for
       review under Pa.R.A.P. 1573 within [thirty] days of the order
       denying the motion. Subsection (B)(6) requires the court to
       advise a defendant of his immediate right to a collateral appeal if
       the court does not find the double jeopardy motion to be
       frivolous.

Commonwealth v. Taylor, 120 A.3d 1017, 1022–1023 (Pa. Super. 2015).

       Here, our review of the record reveals the trial court failed to render a

specific finding on the record regarding frivolousness, as required under

Pa.R.Crim.P. 587(B)(4).          Thus, the trial court failed to comply with

Pa.R.Crim.P. 587(B)(4) through (6).            Because the trial court failed to fully

comply with Pa.R.Crim.P. 587(B), we are unable to determine whether we

may exercise jurisdiction over this appeal.             Therefore, we remand this

matter to the trial court for compliance with Pa.R.Crim.P. 587(B) and

preparation of a supplemental Pa.R.A.P. 1925(a) opinion within sixty days of

the date of this judgment order. Upon the filing of a supplemental opinion,

the certified record is to be promptly returned to this Court.

       Case remanded. Panel jurisdiction retained.1




____________________________________________


1
   Our retaining jurisdiction over this appeal would not excuse Appellant’s
non-compliance with Pa.R.Crim.P. 587(B)(5) and Pa.R.A.P. 1573 in the event
the trial court determines that his double jeopardy motion is frivolous.
Taylor, 120 A.3d at 1023.



                                           -2-